 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHEETMETAL & ASSOCIATES,                          No. 2:19-cv-2154-TLN-EFB PS
12                       Plaintiff,
13             v.                                       ORDER AND ORDER TO SHOW CAUSE
14    FEDERAL EXPRESS CORPORATION,
15                       Defendant.
16

17          Defendant filed a motion to dismiss plaintiff’s complaint pursuant to Federal Rule of Civil

18   Procedure 12(b)(6), which is currently set for hearing on January 8, 2020. ECF Nos. 6 & 8.

19   Court records reflect plaintiff has not filed an opposition or statement of non-opposition to the

20   motion.

21          Local Rule 230(c) provides that opposition to the granting of a motion, or a statement of

22   non-opposition thereto, must be served upon the moving party, and filed with this court, no later

23   than fourteen days preceding the noticed hearing date or, in this instance, by December 26, 2019.

24   Local Rule 183, governing persons appearing in pro se, provides that failure to comply with the

25   Federal Rules of Civil Procedure and Local Rules may be grounds for dismissal, judgment by

26   default, or other appropriate sanctions. Local Rule 110 provides that failure to comply with the

27   Local Rules “may be grounds for imposition by the Court of any and all sanctions authorized by

28   statute or Rule or within the inherent power of the Court.” See also Ghazali v. Moran, 46 F.3d
                                                       1
 1   52, 53 (9th Cir. 1995) (“Failure to follow a district court’s local rules is a proper ground for
 2   dismissal.”). Pro se litigants are bound by the rules of procedure, even though pleadings are
 3   liberally construed in their favor. King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987).
 4           Accordingly, good cause appearing, it is hereby ORDERED that:
 5           1. The hearing on defendant’s motion to dismiss is continued to February 5, 2020 at
 6   10:00 a.m. in Courtroom No. 8.
 7           2. Plaintiff shall show cause, in writing, no later than January 22, 2020, why sanctions
 8   should not be imposed for failure to timely file an opposition or a statement of non-opposition to
 9   defendant’s motion.
10           3. Plaintiff shall file an opposition to the motion, or a statement of non-opposition thereto,
11   no later than January 22, 2020.
12           4. Failure to file an opposition to the motion will be deemed a statement of non-
13   opposition thereto, and may result in a recommendation that this action be dismissed for lack of
14   prosecution and/or for failure to comply with court orders and this court’s Local Rules. See Fed.
15   R. Civ. P. 41(b).
16           5. Defendant may file a reply to plaintiff’s opposition, if any, on or before January 29,
17   2020.
18   DATED: January 2, 2020.
19

20

21

22

23

24

25

26

27

28
                                                        2
